            Case 3:21-cv-00239-SRU Document 9 Filed 03/29/21 Page 1 of 4




                            UNITED STATES DISTRICT COURT
                              DISTRICT OF CONNECTICUT


WILLIAM HILL,                                    :
     Plaintiff,                                  :
                                                 :
       v.                                        :           No. 3:21-cv-239 (SRU)
                                                 :
ROLLIN COOK, et al.,                             :
     Defendants.                                 :

                                     RULING AND ORDER

       The plaintiff, William Hill, is an inmate incarcerated at Cheshire Correctional Institution.

Hill has filed a civil rights action against former Commissioner Rollin Cook, Warden Allison

Black, and George Bozzi, DDS, in their official and individual capacities. See Compl., Doc. No.

1. I recently denied without prejudice Hill’s motion for leave to proceed in forma pauperis

(“IFP”) under 28 U.S.C. § 1915. See Order, Doc. No. 7. Hill has filed a motion for

reconsideration of that order. See Mot. for Reconsideration, Doc. No. 8.

       “The major grounds justifying reconsideration are an intervening change of controlling

law, the availability of new evidence, or the need to correct a clear error or prevent manifest

injustice.” Virgin Atl. Airways, Ltd. v. Nat’l Mediation Bd., 956 F.2d 1245, 1255 (2d Cir. 1992)

(cleaned up). The standard for granting a motion for reconsideration “is strict, and

reconsideration will generally be denied unless the moving party can point to controlling

decisions or data that the court overlooked.” Analytical Surveys, Inc. v. Tonga Partners, L.P.,

684 F.3d 36, 52 (2d Cir. 2012) (quoting Shrader v. CSX Transp., Inc., 70 F.3d 255, 257 (2d Cir.

1995)). A motion for reconsideration “is not a vehicle for relitigating old issues, presenting the

case under new theories, securing a rehearing on the merits, or otherwise taking a second bite at
          Case 3:21-cv-00239-SRU Document 9 Filed 03/29/21 Page 2 of 4




the apple.” Id. (quoting Sequa Corp. v. GBJ Corp., 156 F.3d 136, 144 (2d Cir. 1998)) (cleaned

up).

       The decision whether to permit a litigant to proceed IFP in a civil case is committed to

the sound discretion of the district court. See Brooks v. Aiden 0821 Capital LLC, 2020 WL

4614323, at *5 (E.D.N.Y. July 22, 2020); Rahimi v. Sec. of Navy, 2019 WL 6529458, at *2 (D.

Conn. Dec. 4, 2019); Fridman v. City of New York, 195 F. Supp. 2d 534, 536 (S.D.N.Y. 2002).

A litigant need not be absolutely destitute to qualify for in forma pauperis status. A relevant

consideration is whether the burden of paying the fees for filing and service would hamper the

plaintiff’s ability to obtain the necessities of life or force him to abandon the action. See Vann v.

Comm’r of N.Y. City Dep’t of Corr., 496 F. App’x 113, 115 (2d Cir. 2012); Potnick v. E. State

Hosp., 701 F.2d 243, 244 (2d Cir. 1983).

       In his motion for reconsideration, Hill does not argue that I made any error, but rather

attempts to explain why he cannot now pay this Court’s filing fee. As background, on the same

day that he filed this case (February 25, 2021), Hill filed a motion to proceed IFP, which was

supported by a prisoner trust account statement. That prisoner trust account statement reflected

that, as of February 22, the account had a balance of $1,004.61. See Prisoner Trust Account,

Doc. No. 3. On January 26, the account had a balance of $1,559.77. See id. Hill’s motion to

proceed IFP also indicated that in the previous 12 months, Hill had received $180 in gifts and

$1,800 pursuant to the CARES Act. See Mot. to Proceed IFP, Doc. No. 2, at 2. Hill also stated

that he does not have an obligation to support any dependents. See id. at 3.

       Hill now represents that he does not have sufficient funds to pay the $402.00 civil case

filing fee because his “account balance became near depleted” between when he filed this case

                                                  2
           Case 3:21-cv-00239-SRU Document 9 Filed 03/29/21 Page 3 of 4




(February 25) and when I denied his motion to proceed IFP (March 12). Mot. for

Reconsideration, Doc. No. 8, at 1. Hill says that he would “never have spent all the money had

he known there was a chance the motion [to proceed IFP] could be denied.” Id. at 2. Hill claims

that he “will not be able to get that type of amount of money together again” and that the CARES

Act Economic Impact Payment was a one-time event. Id.

        “All litigants must make decisions about how to spend their money when they are

contemplating litigation.” Brown v. Ruiz, 2020 WL 6395480, at *1 (D. Conn. Nov. 2, 2020). “If

every inmate were permitted to simply spend funds in the canteen to avoid paying a filing fee,

the in forma pauperis review would be a waste of judicial time and effort.” Briand v. State of

Fla., 2006 WL 1890189, at *1 (N.D. Fla. July 10, 2006); see also Martin v. United States, 317 F.

App’x 869, 870–71 (11th Cir. 2008) (affirming denial of in forma pauperis application where

district court found that prisoner had received $1,818 in deposits in the preceding six months but

“chose to spend those funds on matters other than this litigation”); Lumbert v. Illinois Dep’t of

Corr., 827 F.2d 257, 260 (7th Cir. 1987) (“If the inmate thinks that a more worthwhile use of his

funds would be to buy peanuts and candy . . . than to file a civil rights suit, he has demonstrated

an implied evaluation of the suit that the district court is entitled to honor.”).

        Thus, Hill’s spending down his account after he filed this action does not entitle him to

proceed IFP. Moreover, if Hill received an economic stimulus payment under the CARES Act,

he will likely receive, or has possibly already received, a payment under the American Rescue

Plan Act of 2021, which would enable him to pay the Court’s filing fee.




                                                   3
           Case 3:21-cv-00239-SRU Document 9 Filed 03/29/21 Page 4 of 4




        Accordingly, Hill has not identified any reason to alter my prior conclusion that paying

this case’s $402.00 filing fee would force Hill to forgo life’s necessities. Thus, Hill’s motion for

reconsideration, doc. no. 8, is denied.

        All further proceedings in this matter shall be held in abeyance for twenty (20) days

pending the plaintiff’s delivery of the filing fee in the amount of $402.00 (money order or bank

check made payable to the Clerk of Court) to the Clerk’s Office, 915 Lafayette Boulevard,

Bridgeport, CT 06604. Failure to tender the filing fee within twenty (20) days of the date of this

order will result in the dismissal of this action.



        SO ORDERED at Bridgeport, Connecticut this 29th day of March 2021.


                                                              /s/ STEFAN R. UNDERHILL
                                                              Stefan R. Underhill
                                                              United States District Judge




                                                     4
